Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 11/15/22 is acknowledged.
Claims 9-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/22.

Claims Status:
Claims 1-25 are pending. 
Claims 9-25 are withdrawn.
Claims 1-8 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boyce et al. (US6123731) in view of Wei-Hsing et al. (US 20170232151) as evidenced by Lu et al. (Stem Cells International April 04, 2019; Article ID 5037578:11 pages). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    239
    1260
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    116
    1248
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claim 1, Boyce et al. teach an osteoimplants comprising cortical bone-derived sheets, which are naturally made and thus biofabricated, having a fully or partially demineralized outer surface with surface exposed collagen and a partially demineralized core (Figures 1-2, column 7, lines 50-61) and the one or more bone-derived sheets can be from substantially completely demineralized bone (column 7, lines 60-61). As evidenced by Lu et al., mesenchymal stem cells is synonymous with mesenchymal progenitors (Introduction page 1; left column) and that the periosteum is composed of an inner and outer layer where the outer layer contains collagen and the inner layer is attached to the outer surface of cortical bone and is highly cellularized and vascularized containing mesenchymal progenitor cells and microvessels (page 1, bottom right column to page 2 upper left column). Therefore, the cortical bone of Boyce et al. is naturally pre-vascularized and contains collagen, microvessels and mesenchymal stem cells. Accordingly, the osteoimplants of Boyce et al. read on a biofabricated graft core comprising demineralized bone matrix and a carrier structure with a pre-vascularized shell at least partially enrobing the graft core (Figures 1-3 and 8A; claims 1-4 and 12). Boyce et al. teach that the outer surface can be fully or partially demineralized (column 10, lines 31-34) and when the slices are sandwiched together as in Figures 2 or 8A, then the core of the biofabricated bone graft is at least partially enrobed by the pre-vascularized cortical bone shell.
Regarding instant claims 1 and 2, Boyce et al. teach and suggest that useful substances which can be incorporated into the osteoimplants of the invention include, e.g., collagen (column 4, lines 61-63) and bioabsorbable polymers (column 4, lines 35-36; claims 14, 32, 46 and 61), which would serve as “carriers”.
Regarding claim 3, Boyce et al. teach adding mesenchymal stem cells (column 5, lines 10-11), which is one of the “one or more of mesenchymal stem cells and adipose stem cells.” Also, the ordinary artisan in this art understands that “adipose stem cells” are mesenchymal stem cells that are simply obtained from adipose tissue and obvious over the disclosure of mesenchymal stem cells.
	Regarding claims 4 and 5, Boyce et al. teach computerized modeling of a specific implant followed by computerized control of the shaping of the implant to provide an intricately shaped osteoimplants custom fitted to the intended site of application (column 5, lines 31-38) such as orthopaedic, neurosurgical and oral/maxillofacial surgical procedures (column 6, lines 1-7), which reads on a graft core to be shaped based on patient specific imaging data and is thus a bespoke graft core configured to fit a defect geometry of a specific patient.
	Regarding claim 7, Boyce et al. teach cortical bone which naturally contains microvessel segments as evidenced by Lu et al. Where those segments are derived such as human adipose-derived whole microvessel segments reads on a product-by-process type limitation. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).

	Regarding claim 8, Boyce et al. teach that the osteoimplants bone graft is not exogenously doped with growth factors (claim 1) but such growth factors can be added later (claims 13 and 14).
	Regarding instant claims 1 and 2, Wei-Hsing et al. teach bioresorbable bone grafts (claim 8) where the polymer comprises one or more of collagen, fibrinogen and gelatin (claim 16), thus rendering these polymers as functional equivalents.
	 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Boyce et al. is that Boyce et al. do not expressly teach a carrier comprising fibrinogen and gelatin. This deficiency in Boyce et al. is cured by the teachings of Wei-Hsing et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). The level of skill is that of a medical/pharmaceutical bone graft research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from bone graft medicine, pharmacy, physiology and chemistry— without being told to do so. 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add fibrinogen and gelatin carrier to the osteoimplant of Boyce et al., as suggested by Wei-Hsing et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Boyce et al. teach and suggest adding bioabsorbable polymers such as collagen that naturally serve as a carrier and Wei-Hsing et al. teach and suggest that both gelatin and fibrinogen are bioabsorbable polymers equivalent to collagen thus rendering these polymers functionally equivalent and interchangeable for that desired function. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Furthermore, Wei-Hsing et al. teach that the organic materials, such as collagen and gelatin, mixed with a bioceramic create an osteoinductive environment for any osteogenic precursor cells [0011]. Thus, the ordinary artisan is further motivated to add natural organic polymers such as collagen, fibrinogen and gelatin to the bone graft osteoimplants for that desirable property. Accordingly, the ordinary artisan has a reasonable expectation of success in adding fibrinogen and gelatin carrier to the osteoimplants of Boyce et al. in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boyce et al. (US6123731) in view of Wei-Hsing et al. (US 20170232151) as evidenced by Lu et al. (Stem Cells International April 04, 2019; Article ID 5037578:11 pages), as applied to claims 1-5, 7 and 8, in further view of Greyf (US 20150054195).
Applicant claims:

    PNG
    media_image3.png
    134
    1014
    media_image3.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Boyce et al., Wei-Hsing et al. and Lu et al. are discussed in detail above and that discussion is incorporated by reference.
As noted above regarding claims 4 and 5, Boyce et al. teach computerized modeling of a specific implant followed by computerized control of the shaping of the implant to provide an intricately shaped osteoimplants custom fitted to the intended site of application (column 5, lines 31-38) such as orthopaedic, neurosurgical and oral/maxillofacial surgical procedures (column 6, lines 1-7) which reads on a graft core to be shaped based on patient specific imaging data and is thus a bespoke graft core configured to fit a defect geometry of a specific patient.
Regarding claim 6, Greyf teaches that custom bone grafts can be produced by 3D printing and/or CNC machining ([0002]; claims 1-23) as well as conventional machining such as computer numerical control (CNC) milling, drilling or routing machines [0091] using a computer [0092]. Thus, Greyf render obvious conventional machining and 3D printing of the custom bone graft to the ordinary artisan. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Boyce et al. is that Boyce et al. do not expressly teach 3D printing the graft core. This deficiency in Boyce et al. is cured by the teachings of Greyf. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). The level of skill is that of a medical/pharmaceutical bone graft research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from bone graft medicine, pharmacy, physiology and chemistry— without being told to do so. 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to 3D print the graft core osteoimplants of Boyce et al., as suggested by Greyf, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Boyce et al. teach and suggest computerized control of the shaping of the implant (column 4, lines 31-37) and Greyf renders obvious 3D printing and computer- controlled machining to produce the custom bone graft. Accordingly, the ordinary artisan is aware of the two means to produce the same product. Therefore, the ordinary artisan would have a reasonable expectation of success in 3D printing the graft core of Boyce et al. in the absence of evidence to the contrary as both techniques produce the same product.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613